THE THIRTEENTH COURT OF APPEALS

                                      13-19-00270-CV


                            In the Matter of S.S.C.S., a Juvenile


                                    On Appeal from the
                    County Court at Law No. 2 of Victoria County, Texas
                                 Trial Cause No. 2-6281


                                        JUDGMENT

         THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.           The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, S.S.C.S., although he is exempt from payment due to his inability to pay

costs.

         We further order this decision certified below for observance.

January 16, 2020